      Case 1:20-cv-03871-GHW-SDA Document 26 Filed 11/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



   SAMANTHA SIVA KUMARAN,

                     Plaintiff,                      1:20:CV:03871 (GHW) (SDA)
            vs.
                                                     Related Case: 1:20:CV 03668
   Vision Financial Markets, LLC                     Related Case: 1:20:CV 03873
   Vision Investment Advisors, LLC
   Vision Brokerage Services, LLC
                                                             MOTION TO DISMISS
   H Rothman Family, LLC
   Boshnack Family, LLC
   High Ridge Holding Corporation, LLC
   High Ridge Futures, LLC
   Howard Rothman, Robert Boshnack,
   John Felag, Julie Villa
   Gerard Stephen Lazzara,
   Lazzara Consulting, Inc,
                   Defendants




         Pursuant to Federal Rules of Civil Procedure §12(b)(6), Defendant hereby moves the

Court to dismiss Plaintiff’s Amended Complaint with prejudice. The bases for this Motion are

set forth in the accompanying Memorandum.


Dated:            November 20, 2020
                  Herriman, Utah

                                                     _/s/ Julie Villa_______________________
                                                     JULIE VILLA
                                                     Pro Se
                                                     3778 West Solana Court, A-306
                                                     Herriman, UT 84096
                                                     Phone 808-357-6764
                                                     Email: julievilla2002@gmail.com


1:20:CV:03871 (GHW) (SDA)/Defendant/JV/Motion To Dismiss Amended Complaint                     1
